Citation Nr: 0523470	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  99-23 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from July 1988 to February 
1992.

In December 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Peurto, Rico denied - as 
not well grounded -the veteran's claim for service 
connection for tinnitus.  That RO sent him a letter on 
December 30, 1997, notifying him of that decision and 
apprising him of his procedural and appellate rights.

In November 1998, so still within the one year grace period 
allowed for timely appealing that decision, the veteran 
submitted a statement (VA Form 21-4138) to the RO along with 
some private medical treatment records indicating, 
among other things, that he wanted to "re-open" his claim 
for service connection for tinnitus.  In response, the RO 
issued a decision in March 1999 denying his petition to 
reopen on the grounds that he had not submitted new and 
material evidence.  See 38 C.F.R. § 3.156(a) (1999).  The RO 
sent him a letter later that same month notifying him of that 
decision and apprising him of his procedural and appellate 
rights.  And in response, he submitted another statement in 
March 1999 (on VA Form 21-4138, too) requesting "re-
consideration" of the decision concerning his tinnitus 
claim.  He also indicated that he initially had intended his 
claim to be for tinnitus, and not for hearing loss, which 
other records show the RO also earlier had denied.

In any event, the veteran submitted a notice of disagreement 
(NOD) in April 1999 and, in response, the RO in New York, New 
York, the new governing jurisdiction, sent him a statement of 
the case (SOC) in August 1999 discussing his claim in the 
context of whether new and material evidence had been 
submitted to reopen the previously denied claim for tinnitus.  
He later perfected his appeal to the Board of Veterans 
Appeals (Board) by filing a timely substantive appeal 
(VA Form 9) in September 1999.  This gave the Board 
jurisdiction to hear his case.  38 C.F.R. § 20.200 (1999).



More recent records show the veteran had a hearing at the RO 
in San Juan in September 1999, again on the issue of whether 
he had submitted new and material evidence to reopen his 
previously denied claim for tinnitus.  But when sending him a 
supplement SOC (SSOC) in November 1999, the RO in New York 
acknowledged that he had continuously prosecuted his appeal 
since the original denial in 1997.  So there was no need to 
submit new and material evidence because there was never 
finality of that initial decision.  See U.S.C.A. §§ 5108, 
7105; 38 C.F.R. §§ 3.104(a), 3.156, 20.1103.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Board 
agrees, so the issue on appeal is whether he is entitled to 
service connection for tinnitus, not whether he has submitted 
new and material evidence to reopen this claim.

The RO in New York issued another SSOC in December 2004, 
confirming the earlier denials of the claim, and since has 
certified and forwarded the case to the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility 
- his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed tinnitus during or as a 
result of his service in the military - including due to 
acoustic trauma from noise exposure.


CONCLUSION OF LAW

The veteran's tinnitus was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete his claim.  The December 1997 and March 1999 rating 
decisions appealed, the August 1999 SOC, and November 1999 
and December 2004 SSOCs, as well as a September 2004 letter 
to the veteran, notified him of the evidence considered and 
the pertinent laws and regulations.  The RO also indicated it 
would review the information of record and determine what 
additional information was needed to process his claim.  And 
the September 2004 letter, in particular, apprised him of the 
type of information and evidence needed from him to support 
his claim, what he could do to help in this regard, and what 
VA had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided VA examinations to obtain relevant 
medical opinions and a hearing at the RO.  He was also 
provided several other opportunities to submit additional 
evidence in support of his claim - including following the 
RO's September 2004 VCAA letter.  He had an additional 90 
days, as well, to identify and/or submit supporting evidence 
after certification of his appeal to the Board, and even 
beyond that with sufficient justification.  See 38 C.F.R. 
§ 20.1304 (2004).  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  See, too, 
VAOPGCPREC 7-2004 (July 16, 2004) further discussing these 
requirements cited in Pelegrini II.  The Pelegrini II Court 
held, among other things, that a VCAA notice, as required by 
38 U.S.C. § 5103(a) (West 2002), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II at 119-120.  

Here, the veteran received VCAA notice in September 2004, so 
obviously after the initial adjudication of his claim in 
December 1997 and March 1999.  So compliance with the 
explicit timing requirements of §5103(a) is seemingly 
impossible without the nullification of those initial RO 
decisions.  No matter, though.  Bear in mind, those initial 
decisions in December 1997 and March 1999 occurred before the 
VCAA even existed, starting in November 2000, so there was no 
possible way the RO could have complied with a law that did 
not even exist.  And in Pelegrini II, the Court clarified 
that, in these type situations, it is (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any agency of original jurisdiction (AOJ, 
i.e., RO) action or decision and (2) the appellant is 
entitled on remand to VCAA-content-complying notice."  Id. 
at 122.  The Court further stated that in order to comply 
with the appellant's right to appellate review under 
38 C.F.R. §7194(a), a remand may require readjudication of 
the claim by the AOJ once complying notice is given, unless 
AOJ adjudication is waived by the claimant.  Id. at 123-124, 
citing Disabled Am. Veterans v. Sec'y of Veterans Affairs, 
327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding that the 
Board is not permitted, consistent with section 7104(a) to 
consider 'additional evidence without having to remand the 
case to the AOJ for initial consideration [or] without having 
to obtain the appellant's waiver [of such remand]'").  This 
suggests that in cases where, as here, the VCAA notice was 
sent after the RO's initial unfavorable decision, it is 
appropriate for the Board to remand the claim to the RO for 
further development and readjudication.  

But since, in this particular case, the September 2004 VCAA 
notice was provided prior to issuing the December 2004 SSOC, 
as well as before certifying the veteran's appeal to the 
Board for adjudication, he already has been fully apprised of 
this law and given more than ample opportunity to identify 
and/or submit additional supporting evidence in response.  
Indeed, as already mentioned, he even had an additional 
90 days once his appeal arrived at the Board to identify 
and/or submit additional supporting evidence, and even beyond 
that with justification for not meeting this deadline.  
38 C.F.R. § 20.1304 (2004).  Consequently, satisfactory 
measures already have been taken to overcome the problems 
with the VCAA timing requirements as outlined in Pelegrini 
II.  So any error in the timing of the notice is merely 
harmless and, thus, nonprejudicial.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (An error, whether 
procedural or substantive, is prejudicial "when the error 
affects a substantial right so as to injure an interest that 
the statutory or regulatory provision involved was designed 
to protect such that the error affects 'the essential 
fairness of the [adjudication].'"  (quoting McDonough Power 
Equip., Inc. v. Greenwood, 464 U.S. 548, 553 (1984).  Failure 
to provide notice before the first adverse decision by the 
AOJ would not have the natural effect of producing prejudice, 
and therefore, prejudice must be pled as to this 
deficiency.).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the September 2004 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that he was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
September 2004 VCAA letter requested that he provide or 
identify any evidence supporting his claim.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005) (Requesting additional evidence supportive of the 
claim rather than evidence that pertains to the claim does 
not have the natural effect of producing prejudice.  The 
burden is on the claimant in such a situation to show that 
prejudice actually exists).

With respect to the VCAA letter of September 2004, the 
veteran was requested to respond within 60 days, but the 
letter also informed him that he had up to one year to submit 
evidence without risk of potentially jeopardizing the 
effective date of his benefit, if ultimately granted.  
Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) was invalidated 
by the United States Court of Appeals for the Federal Circuit 
in Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision was invalid because it was inconsistent with the 
statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease contracted or an injury sustained in 
the line of duty while in the military.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also 
is permissible for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

But if there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The veteran's May 1988 Report of Medical History indicates 
that he denied experiencing ear problems or hearing loss.  
The contemporaneous Report of Medical Examination indicates 
that a clinical evaluation of his eardrums and interior and 
exterior ear canals was normal.

Private medical records from C. Juarbe, M.D., dated in 
September and October 1998, indicate the veteran complained 
of high-pitched tinnitus.  And this condition was diagnosed.

In September 1999, the veteran was afforded a hearing before 
the RO.  According to the transcript, he testified that he 
first noticed he had a "squeal" in his ears after he got 
out of the military and began studying at a university.  He 
also testified that, while he was in the military, he was an 
infantryman, and that during maneuvers and training he was 
subjected to shots, explosions, and noise from helicopters.  
He stated that he was given ear plugs as hearing protection, 
but that they were not always available and did not always 
help.  He also stated that his tinnitus made it difficult for 
him to hear.  He further testified that he did not have a 
hearing test when discharged from service, but that he later 
sought treatment from a specialist for the "buzzing" in his 
ears.  He attributed his problems with tinnitus to his noise 
exposure in service, and he denied experiencing any acoustic 
trauma since service.  

The veteran was first afforded VA audiological and ear 
disease examinations in March 2001.  At that time, he 
complained of hearing loss and constant tinnitus since 1993.  
He also reported a history of suppurative otitis media in 
1990 and four years of noise exposure in the infantry.  
Audiological testing showed normal bilateral hearing, with 
excellent speech recognition and normal middle ear function.  
In addition, an external and otoscopic examination showed 
normal auricles, external canals, tympanic membranes, 
tympanum, and mastoids bilaterally, and there was no evidence 
of cholesteatoma or ear disease.  The diagnosis was 
bilateral tinnitus, as per the veteran.

The veteran was afforded additional VA audiological and ear 
disease examinations in October 2001.  The reports indicate 
he reported a history of treatment by a Dr. Weber for 
tinnitus, and that the medication prescribed caused 
irritation of his stomach, so he had to discontinue taking 
it.  He complained of worsening tinnitus.  Audiological 
testing showed normal bilateral hearing, with excellent 
speech recognition and normal tympanic membranes.  In 
addition, an external and otoscopic examination showed normal 
auricles, external canals, tympanic membranes, tympanum, and 
mastoids bilaterally, and there was no evidence of 
cholesteatoma or ear disease.  The diagnosis again was 
bilateral tinnitus, as per the veteran.  The VA examiner 
indicated he could not ascertain whether the veteran's 
subjective tinnitus was related to his military service 
because the examiner did not know the amount and type of 
noise exposure, but that his hearing tests since service were 
normal.

There is no persuasive medical nexus evidence of record 
indicating the veteran's tinnitus is the result of his 
service in the military - including any acoustic trauma he 
may have experienced.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The medical evidence of record does 
not show relevant complaints of tinnitus during service, much 
less a clinical diagnosis of this condition or, for that 
matter, a diagnosis of hearing loss either. See 38 C.F.R. 
§ 3.303(a) (service connection requires that the facts 
"affirmatively [show] inception or aggravation . . . .").


And while the Board acknowledges that his military 
occupational specialty (MOS) in the Marine Corps included 
time spent as a rifleman, there still is no evidence of 
excessive acoustic trauma in that capacity due to a lack of 
hearing protection, as he is alleging.  Moreover, even 
assuming his jobs in service involved noise exposure (such as 
is inherently characteristic of weapons fire), there is no 
medical evidence of record causally relating his current 
subjective tinnitus to that exposure.  Furthermore, there is 
no evidence of continuity of symptomatology during the years 
immediately after service - which ended in 1992, and the 
initial diagnosis of tinnitus in 1998, approximately 6 years 
after the fact.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).

Most significantly, though, as mentioned, none of his post-
service treatment records contain a medical opinion 
indicating his tinnitus is a consequence of his service 
in the military.  And the October 2001 VA examiner based his 
diagnosis solely on the veteran's report of tinnitus, as 
there was no indication of hearing loss or noise exposure.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship between 
the disability and an injury or disease incurred in service 
or some other manifestation of the disability during 
service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence that is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence to establish entitlement to 
service connection).  

As such, the only evidence relating the diagnosis of tinnitus 
to service comes from the veteran, himself.  And as a layman, 
he simply does not have the necessary medical training and/or 
expertise to determine the causes of this condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current condition at issue to that symptomatology.  Id.  
Because of this, his allegations, alone, have no probative 
value without medical evidence substantiating them.  So the 
preponderance of the evidence is against the claim, meaning 
the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for tinnitus is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


